Citation Nr: 1027472	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-27 445	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 31, 2000 Board decision which found no CUE in an April 
1977 rating decision.


REPRESENTATION

Moving party represented by:  Andrew J. Waghorn, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1947 to 
April 1952.

This matter before the Board of Veterans' Appeals (Board) arises 
from an original action on the motion of the Veteran, received in 
August 2007.  

In a June 2008 decision, the Board determined that an October 
2000 Board decision was not clearly and unmistakably erroneous.  
The Veteran timely appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Memorandum Decision, the Court vacated the Board's 
decision and remanded this matter to the Board to provide 
adequate reasons or bases for its determination.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Court noted that the Veteran had raised issues concerning CUE 
in 1952 and 1974 rating actions.  His attorney more recently 
contends that a November 1974 rating action contains clear and 
unmistakable error.  These matters are referred to the RO for any 
appropriate action.


FINDING OF FACT

The Board's October 2000 decision was reasonably supported by the 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
either not considered or were misapplied.




CONCLUSION OF LAW

The October 2000 Board decision which found no CUE in an April 
1977 rating decision does not contain CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to claims alleging 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

When a claim is disallowed by the Board, it may not be thereafter 
be reopened and allowed, and no claim based upon the same factual 
basis shall be considered.  38 U.S.C.A. § 7104(b) (West 2002).  
However, a decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If the evidence 
established an error, the prior decision shall be reversed or 
revised.  38 U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009).

If a claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged error 
is and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the alleged error. Bustos v. West, 
179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Clear and unmistakable error does not include VA's 
failure to fulfill the duty to assist, or a disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2003).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).

In order for there to be a valid claim of clear and unmistakable 
error, the correct facts, as they were known at the time of the 
original decision, must not have been before the adjudicator, or 
the proper statutory or regulatory provisions must have been 
misapplied.  The Veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  The error must be 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992). Clear and unmistakable error is the kind of error, of 
fact or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en 
banc review denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding clear 
and unmistakable error.  First, either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  
Third, a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The pertinent evidence includes service treatment records 
revealing that, beginning in 1947, the Veteran was treated for 
prostate and bladder infections.  He had multiple 
hospitalizations for urethral discharge and dysuria.  In May and 
July 1951, he underwent surgery consisting of cystoscopy and 
transurethral resections of the prostate.  In March 1952, a 
Physical Evaluation Board recommended that the Veteran be 
discharged from service due to resection of the prostate with 
retrograde ejaculation and chronic cystitis.  He was given a 
disability discharge for the genitourinary conditions in April 
1952.

The service treatment records showed no chronic psychiatric 
disorder, and there was no medical evidence of such a disorder 
until many years after service.

In July 1952, the Veteran filed his initial claim for service 
connection for a genitourinary disorder.  On VA examination in 
November 1952, he reported some impotence and burning in the 
perineum on intercourse.  He also reported nocturia 1 to 2 times 
but no other urinary symptoms.  Physical examination was normal.

A December 1952 RO rating decision granted service connection for 
prostatitis and cystitis, effective from separation from service, 
and assigned a noncompensable rating.

An August 1953 private medical record reported that the Veteran 
was being treated for chronic prostatitis and was sterile.  A 
September 1953 VA examination made a diagnosis of chronic 
prostatitis and status post-operative transurethral resection 
with retrograde ejaculation.

A September 1953 rating decision found clear and unmistakable 
error in the December 1952 rating decision for failing to assign 
a 20 percent rating for resection of the prostate, and assigned a 
20 percent rating effective from service.  A December 1955 rating 
decision found the Veteran was sterile due to the transurethral 
resection of the prostate and granted special monthly 
compensation based on loss of use of a creative organ.

Medical records show periodic treatment in subsequent years for 
the genitourinary condition.  The evaluations assigned by the 
December 1955 rating decision were continued for many years.

A VA examination was conducted in May 1974.  The general physical 
examination was noted to have been within normal limits; and 
postoperative transurethral resection of the prostate was 
diagnosed.  A VA psychiatric examination was also conducted in 
September 1974.  The Veteran stated he worried about his prostate 
problem and the impairment it had on his sex life.  He was not 
psychotic, not intellectually deteriorated, and not depressed.  
He appeared tense and greatly concerned about his genitourinary 
symptoms.  Anxiety neurosis was diagnosed.

A November 1974 RO rating decision found that a urinary tract 
infection was part of the previously service-connected prostate 
disorder, and the RO also granted service connection for anxiety 
and history of conversion reaction secondary to the genitourinary 
condition.  The RO found there was a single disability entity 
(described as prostatic resection with urinary tract infection, 
and with secondary anxiety and a history of a conversion 
reaction), and a 20 percent rating for this disability was 
continued (rating the genitourinary condition, which the RO found 
was the predominant aspect of the disability).

A number of later medical records refer to the Veteran's 
genitourinary condition. For example, a private physician 
examined the Veteran in March and June 1976 and diagnosed chronic 
prostatitis, status post transurethral resection of the prostate, 
and retrograde ejaculation.

In October 1976, Richard D. Kitching, M.D., diagnosed the Veteran 
with non-psychotic organic brain syndrome, and pseudo-neurotic 
schizophrenia.  The doctor stated that the latter condition was 
due to impotence and feelings of failure and inadequacy.  He also 
stated that the psychiatric impairment was severe for social 
adaptability and moderate for industrial adaptability.  In a 
medical affidavit dated in November 1976, Simon Saada, M.D., 
stated the Veteran suffered from chronic cystitis and chronic 
prostatitis, which resulted in retrograde ejaculation.  His 
sexual inadequacy, according to the doctor, caused him continuous 
mental strain.

A VA psychological examination was conducted in April 1977. The 
VA psychologist, after a review of the claims file, stated that 
the Veteran did not appear to have been either psychotic or brain 
damaged.  The Veteran did demonstrate, according to the 
psychologist, indications of anxiety and concern over the results 
of his operation and genitourinary trouble. There were 
indications in the psychometric testing that the Veteran may have 
been attempting to present his symptoms as more severe than they 
really were.  An April 1977 VA psychiatric examination resulted 
in diagnoses of mild anxiety neurosis, no evidence of a 
schizophrenic process, and rule out non-psychotic organic brain 
syndrome versus possible malingering.  The doctor recommended a 
period of hospitalization for observation and evaluation, but the 
Veteran declined such.

An April 1977 RO rating decision denied the Veteran's claim that 
the genitourinary and psychiatric aspects of the service-
connected disability should be rated separately, and the RO 
continued to hold that the condition represented a single 
disability entity.  The RO increased the rating for the 
postoperative residuals of prostatic resection with urinary tract 
infection, and with secondary anxiety and history of conversion 
reaction, to 30 percent (the RO found the psychiatric condition 
was the predominant aspect of the disability, and the overall 
condition was rated under psychiatric rating criteria).

In the October 31, 2000 decision, the Board addressed the 
Veteran's contentions that an April 1977 rating decision, which 
denied entitlement to a separate evaluation for the genitourinary 
and psychiatric symptoms, was in error.  It was noted that he 
contended that his psychiatric and genitourinary disorders should 
have never been rated as a single entity but instead were always 
entitled to separate evaluations, and that the medical evidence 
of record at the time of the 1977 rating decision warranted 
separate evaluations.  

The Board found that at the time of the April 1977 RO rating 
decision, the preponderance of the medical evidence of record 
indicated that the Veteran was experiencing a mild anxiety 
disorder that was related to his service-connected genitourinary 
disorder.  There was evidence that the Veteran was taking Valium 
for anxiety and other medication for urinary tract infection.  
Although there was some medical evidence of record that the 
Veteran's anxiety disorder was of a severe degree and that the 
disorder should be considered a separate disorder from the 
genitourinary disorder, the RO concluded that the preponderance 
of the record did not support those conclusions.  The RO found 
persuasive the finding of a mild anxiety neurosis related to the 
genitourinary disorder based primarily upon the April 1977 VA 
examination of the Veteran.  The RO determined that the Veteran's 
genitourinary disorder with associated anxiety was properly 
considered held as a single disability entity with both organic 
and psychiatric aspects and rated the combined disorder 
accordingly.  It is noted that historically these disorders had 
been rated as a single entity for many years.  That had been 
determined by earlier final ratings.

38 C.F.R. § 4.14 provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  Disability 
from injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes; some may be service-connected, others, not.  Both 
the use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided (emphasis added).  This was 
the regulation relied upon by the RO in 1977 and the regulation 
has been unchanged since that time.

The Board concluded that in the Veteran's case, his contentions 
amounted fundamentally to a disagreement as to how the RO should 
have evaluated the evidence, arguing that the medical evidence 
warranted a different outcome. However, the Board finds that 
these arguments do not suffice to establish CUE. There is no 
indication of record that the RO did not properly consider all 
evidence before them in 1977, nor that they did not properly 
apply the appropriate laws and regulations to the Veteran's 
claim.  The Veteran was provided with the opportunity to appeal 
the April 1977 rating decision, and he did not do so, allowing 
the rating decision to become final.  He has failed to establish 
that "[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  See 
Russell, supra.

Thus, the Board found that the Veteran had not alleged any 
error(s) that are the kind of error that would be CUE on its 
face.  See Fugo, 6 Vet. App. at 44.  Rather, the claimant is 
effectively asserting disagreement with how the RO evaluated the 
facts before it in April 1977.  In October 2000, the Board found 
that such was inadequate to raise a CUE claim.

In reviewing a prior Board decision for CUE, only the record and 
the law that existed at the time the prior decision was made can 
be considered.  38 C.F.R. § 20.1403(b).

Once there is a final denial of a CUE claim, the same claim 
cannot be raised again. See Link v. West, 12 Vet. App. 39, 44 
(1998) ("Under the principle of res judicata 'once there is a 
final decision on the issue of [CUE] ... that particular claim of 
CUE may not be raised again.'" (quoting Russell, 3 Vet. App. at 
315)).  The Board wishes to make clear that the current issue is 
whether the October 2000 Board decision contained CUE and not 
whether the April 1977 rating decision contained CUE. 

As noted above, in the December 2009 Memorandum Decision, the 
Court held that the 2008 Board decision failed to provide 
adequate reasons or bases for its conclusion specific to the 
Veteran's allegations.  In this regard, the Court found that: 

(1) the Board failed to address whether the 2000 Board decision 
failed to find CUE in the 1977 RO decision's failure to recognize 
that he had two disabilities and therefore, the 1977 RO should 
have assigned two separate ratings; (2) that the Board failed to 
address whether the 2000 Board committed CUE when it determined 
that there were facts to support the 1977 RO decision, which 
determination the Veteran argues was CUE because, he asserts, 
there were no facts to support the 1977 RO decision to award only 
one disability rating; and (3) the Board failed to address 
whether the 2000 Board committed CUE when it found that the 1977 
RO decision did not misapply 38 C.F.R. § 4.126(d) because there 
were no facts to support the application of the regulation in the 
first instance.  

The standard for CUE requires that either the correct facts, as 
they were known at the time, were not before the adjudicator, or 
the legal provisions, as they existed at the time, were 
incorrectly applied.

In regards to the Veteran's allegation that the 2000 Board 
decision failed to find CUE in the 1977 RO decision's failure to 
recognize that he had two disabilities, and therefore, the 1977 
RO should have assigned two separate ratings, the Board found, at 
that time, that  although there was some medical evidence of 
record that the Veteran's anxiety disorder was of a severe degree 
and that the disorder should be considered a separate disorder 
from the genitourinary disorder, the RO concluded that the 
preponderance of the record did not support those conclusions.  
In this regard, the Board addressed that the RO found persuasive 
the finding of a mild anxiety neurosis related to the 
genitourinary disorder based primarily upon the April 1977 VA 
examination of the Veteran.  It is noted that this single rating 
had a long unappealed history at that time.  The Board further 
held that the RO determined that the Veteran's genitourinary 
disorder with associated anxiety was properly considered held as 
a single disability entity with both organic and psychiatric 
aspects and rated the combined disorder accordingly.   The Board 
found that there was no indication that the RO did not properly 
consider all evidence before them in 1977 nor that they did not 
properly apply the appropriate laws and regulations to the 
Veteran's claim.  Under these circumstances, the determination 
made by the Board in October 2000 was reasonable with respect to 
the facts shown, and the law was not misapplied, and it certainly 
was not ignored.  Additionally, implicit in the Veteran's 
argument is the intimation that VA did not properly weigh the 
evidence.  However, disagreement with how the facts were weighed 
or evaluated does not constitute CUE.  Russell, supra, at 311.  
In this case, reasonable minds could differ on how to weigh the 
evidence of record, and as such precludes a finding of CUE.   

In regards to the Veteran's second allegation, the 2000 Board 
discussed that the RO found that the evidence in an April 1977 VA 
examination of a mild anxiety neurosis related to the Veteran's 
genitourinary disorder as evidence in support of it's conclusion 
that a single disability rating was warranted.  Thus, there was 
medical evidence relied upon by the RO in making it's decision 
and as such, is contrary to the Veteran's contentions that there 
was no factual basis to award only one disability rating.  
Further, as noted, there was evidence of this being a historical 
rating at the time.  While the Veteran may not like the evidence 
that the RO relied upon in it's 1977 rating decision or that the 
2000 Board decision found that there was evidence to support the 
prior rating decision, disagreement with how the facts were 
weighed or evaluated does not constitute CUE.  Russell, supra, at 
311.  

With regards to the Veteran's third allegation, the Board notes 
that pursuant to 38 C.F.R. § 4.126(d), when a single disability 
has been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a diagnostic 
code which represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14 - noted above).  Again, the 2000 Board 
decision found that the RO relied on evidence found in an April 
1977 VA examination of a mild anxiety neurosis related to the 
Veteran's genitourinary disorder to support the application of 
the regulations.  Again, while the Veteran may not like the facts 
relied upon by the Board in it's 2000 decision, disagreement with 
how the facts were weighed or evaluated does not constitute CUE.  
Russell, supra, at 311.  Further, the evidence of record does not 
compel the conclusion, to which reasonable minds could not 
differ, that the Board decision would have been manifestly 
different but for the claimed error.  Again, this is an 
allegation that the 2000 Board improperly weighed and evaluated 
the evidence; such contentions can never rise to the stringent 
definition of CUE.  See Fugo, 6 Vet. App. at 44; see also 38 
C.F.R. § 20.1403(d)(3) (2009).  

In sum, the Board finds that in October 2000 the correct facts, 
as they were known at the time, were before the Board and the 
statutory and regulatory provisions extant at the time were 
correctly applied. 


ORDER

The Board's decision of October 31, 2000 was not clearly and 
unmistakably erroneous.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



